



COURT OF APPEAL FOR ONTARIO

CITATION: Rana v. Canadian Business
    College, 2013 ONCA 562

DATE: 20130913

DOCKET: C55839

Weiler, Epstein and Pepall JJ.A.

BETWEEN

Kris Rana

Appellant

and

Canadian Business College

Respondent

Kris Rana, in person

Jeffrey Nicholson, for the respondent

Heard: September 11, 2013

On appeal from the judgment of Justice Darla A. Wilson of
    the Superior Court of Justice, dated July 9, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The reasons of the judge at first instance were a careful, clear
    analysis of the issues now raised on appeal.  We see no error in her reasons or
    conclusion.  Accordingly, the appeal is dismissed.

[2]

Costs to the respondent are fixed at $2,500 inclusive of disbursements
    and all applicable taxes.


